DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1 and 10.  See MPEP § 608.01(n).  Accordingly, the claim 12 has not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deodhar et al. (U.S. 2017/0116552 hereinafter Deodhar).
	As Claim 1, Deodhar teaches a method for analyzing, improving, and monitoring the co-prosperity of members of a network, an ego network, a subnetwork or affiliated networks (Deodhar (¶0240 line 6-7, ¶0728, fig. 6), method for organization within an organization. Figure 6 shows an organizational hierarchy network), comprising the steps of: 
for each member, profiling the habits of the member (Deodhar (¶0242, ¶0630- ¶062), for each user, user’s Purpose and Activities are stored. Further on user’s tracked time is tracked) and determining a member habit index (Deodhar (¶0643), a score is determined from user’s habit); 
profiling the welfare and wellbeing of the member and determining a member success index (Deodhar (¶0633, ¶0648), user welfare and wellbeing such as work output is collected. A score is generated as independent parameters); 
determining a co-prosperity index for the member reflecting the member's benefits from and contributions to the network (Deodhar (¶0673), co-prosperity index (benefits of the proposed improvement) are user’s work effectiveness and work-life balance. When the user’s work effectiveness and work-like balance are improved, the prosperity of the user as well as the network is increased); 
determining the causal relationships between the member and network relationship habit profiles and the co-prosperity index of the member (Deodhar (¶0649, ¶0685), causal relationship such as a good correlation between work pattern item being tracked and the output (work effectiveness and work-life balance) to motivate the user to improve); 
developing and delivering a habit improvement program to the member (Deodhar (¶0618 line 11-14), improvement is suggested for user to improve work habits) based on the predictive modelling of the impact of changes to the member habit profile and the member welfare and wellbeing outcomes (Deodhar (¶0618 line 7-11, 18-21), predictor and instructor module predicts the improvement in the work output, work effectiveness and work-life balance).

	As Claim 2, besides Claim 1, Deodhar teaches further comprising the step of tracking the effectiveness of the habit improvement program by periodically updating the habit profile of the member and the welfare and wellbeing profile of the member (Deodhar (¶0484), user work pattern is updated on daily, weekly and monthly basis).  

	As Claim 3, besides Claim 1, Deodhar teaches wherein the step of profiling the habits of a member comprise the steps of compiling results from a self-survey from the member and surveys of other members regarding the member's relationship habits (Deodhar (¶1077 line 1-8), user can submit self-survey (Work pattern trend) and get to know their rank relative to peer based on criteria of interest).  

	As Claim 4, besides Claim 3, Deodhar teaches wherein the member's relationship habits are characterized as being dependent, independent or interdependent (Deodhar (¶0728, fig. 6), member’s relationship habits are interdependent).  

	As Claim 6, besides Claim 1, Deodhar teaches wherein the development and delivery of a habit improvement program is implemented with an automated software agent (Deodhar (¶0618, fig. 4 item 334), user predictor and instructor module).  

	As Claim 7, besides Claim 1, Deodhar teaches wherein the method comprises the further step of modifying the causal relationships between the member and network relationship habit profiles and the co-prosperity index of the member (Deodhar (¶0685, system modifies causal relationship by not setting goal for the Work Pattern item) based on the identification of at least outlier and at least one additional variable which at least partly explains the outlier (Deodhar (¶0685), variable such as negative correlation explains the outliner).  

	As Claim 8, Deodhar teaches a method of improving a co-prosperity index of a member or a plurality of members in a network, comprising the steps of: 
determining a member's contribution index and a member's success index (Deodhar (¶0618 line 7-10), system tracks user’s work effort, work output and work life balance); 
determining a member contribution index goal and/or a success index goal (Deodhar (¶0618 line 7-14), system identifies user’s weakness in those area and suggests goals for the user); 
predicting at least one habit improvement required for each of the network members in order to progress towards one or both goals, by identifying at least one member or network habit improvement known to causally drive the co-prosperity outcome for the member (Deodhar (¶0618 line 18-21), system predicts improvements in work output, work effectiveness and work life balance); and 
implementing the network habit improvement with the member (Deodhar (¶0618 line 14-18), network habit improvement is implemented in form of progress report based on goals, the points and badges won).  

	As Claim 9, besides Claim 8, Deodhar teaches comprising the further step of repeating some or all of the steps if the member has not achieved either or both the success index goal or the contribution index goal (Deodhar (¶0682), if user fails the goals, the goal is suggested to be repeated).  

	As Claim 10, Deodhar teaches a computer system for analyzing, improving, and monitoring the co-prosperity of an ego network having a plurality of members, or a group of affiliated ego networks (Deodhar (¶0240 line 6-7, ¶0728, fig. 6), method for organization within an organization. Figure 6 shows an organizational hierarchy network), the computer system including at least one processor; at least one computer-readable storage medium operatively coupled to the at least one processor and comprising representation of at least one set of computer instructions that, when executed by said processor, (Deodhar (¶0070 line 1-5), a computer implemented system for) causes the computer system to perform the operations of: 
The rest of the limitations are rejected for the same reasons as Claim 1.

	As Claim 11, besides Claim 10, Deodhar teaches wherein the system further performs the operation of tracking the effectiveness of the habit improvement program by periodically updating the habit profile of the member and the welfare and wellbeing profile of the member (Deodhar (¶0484), user work pattern is updated on daily, weekly and monthly basis).  

	As Claim 12, Claim 12 is rejected for the same reason(s) as Claim 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar in view of Koren et al. (U.S. 2017/0344656 hereinafter Koren).
	As Claim 5, besides Claim 3, Deodhar may not explicitly disclose while Koren teaches wherein any survey for any selected member may be shortened or simplified based on prior survey results or previously determined causal relationship (Koren (¶0276), questionnaire is simplified based on user’s previous response time, rate of errors.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify self-survey of Deodhar instead be a questionnaire taught by Koren, with a reasonable expectation of success. The motivation for replacing the self-survey of Deodharwith the questionnaire of Koren would be to allow an interactive method in which .
	
	Response to Arguments
Claim rejection – 35 U.S.C. §102:
	As Claims 1-4 and 6-12, Applicants argue that Deodhar does not disclose “co-proserity” and the causal relationship with network habits (third paragraph of page 6 in the remarks).

    PNG
    media_image1.png
    143
    648
    media_image1.png
    Greyscale

	Applicant’s argument are not persuasive because Deodhar (¶0673) teaches co-prosperity index (benefits of the proposed improvement) are user’s work effectiveness and work-life balance. When the user’s work effectiveness and work-like balance are improved, the prosperity of the user as well as the network is increased. Also, the causal relationship is determined as Deodhar (¶0649, ¶0685) teaches causal relationship such as a good correlation between work pattern item being tracked and the output (work effectiveness and work-life balance) to motivate the user to improve.
	Claim 5 and 12 are not allowable for the same reasons above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143